Citation Nr: 0203781	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  98-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The claim of entitlement to service connection for PTSD, on 
the merits, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1951 to 
March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 RO decision that denied 
service connection for PTSD on the basis that new and 
material evidence had not been submitted to reopen that 
claim.  The veteran filed a notice of disagreement in 
November 1997 and a statement of the case (SOC) was issued in 
March 1998.  The veteran submitted a substantive appeal in 
April 1998, with no Board hearing requested.  

The Board is undertaking additional development on the issue 
of service connection for PTSD, on the merits, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing any response, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In May 1997, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran did 
not file a timely notice of disagreement.

2.  Evidence received since the May 1997 RO decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
PTSD.



CONCLUSIONS OF LAW

1.  In May 1997, the RO denied entitlement to service 
connection for PTSD; a timely appeal was not filed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).

2.  New and material evidence has been presented to reopen 
the previously denied claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 45,620, 45, 630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1997, the RO denied service connection for PTSD based 
on the absence of confirmation of the reported stressor of a 
shark attack.  Notice of this decision was sent to the 
veteran that same month on May 14, 1997.  The following day, 
additional evidence was submitted by the veteran and his 
representative.  It is pertinent to note that the submission 
of additional evidence does not extend the time limit for 
filing an appeal.  See 38 C.F.R. § 20.304.  Absent a timely 
appeal, a decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2001).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Hickson v. West, 12 Vet. App. 247 (1999).



Although the RO found that new and material evidence has not 
been submitted to reopen the veteran's claim for service 
connection for PTSD, the Board must independently address the 
question.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  "New and material" evidence is relevant 
evidence that has not been previously submitted, which is 
neither cumulative nor redundant and, by itself or in 
connection with other evidence of record, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  (While 38 C.F.R. § 
3.156 has been revised, the new criteria are only applicable 
to claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001)).  In determining whether 
newly proffered evidence is material, the credibility of the 
evidence is presumed for the limited purpose of ascertaining 
materiality.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
May 13, 1997, RO decision that denied service connection for 
PTSD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Although 
presented with a current diagnosis of PTSD, the RO cited the 
insufficiency of stressor evidence.  Specifically, the 
veteran alleged that he accidentally pushed a shipmate 
overboard who was subsequently killed by sharks.  The rating 
decision explained that without the identity of the veteran's 
shipmate and the time period during which the accident 
occurred, the stressor could not be verified.  As the veteran 
did not submit a timely appeal, the May 13, 1997, RO decision 
is the last final disallowance of the claim of record.  Id.

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.  
Since the RO's May 13, 1997, denial much additional evidence 
has been submitted and obtained, including, in relevant part, 
a stressor inquiry response submitted by the veteran on May 
14, 1997.  In his response to RO inquiries, the veteran 
described working on the USS Harveson on his first tour of 
duty as a "swimmer" and his life-threatening exposure to 
sharks and Portuguese man-of-wars.  The veteran also 
described being aboard the USS Harveson on another tour of 
duty when an electrician shut down power and nearly caused 
the capsizing of the ship. 

The Board finds the newly submitted veteran's statements 
regarding experiences in service comprise "new and 
material" evidence for purposes of reopening.  38 C.F.R. 
§ 3.156(a).  The veteran's May 1997 statement was neither 
cumulative nor redundant as he identified in-service 
stressors and information not previously before the RO.  Id.  
Furthermore, assuming credibility for the limited purpose of 
ascertaining materiality, the veteran's lay statements 
regarding in-service stressors may be subject to independent 
corroboration.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Such evidence is "material" and of such 
significance that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.156(a).  An ultimate credibility 
determination is made properly only after reopening.  See 
Hadsell v. Brown, 4 Vet. App. 208 (1993).


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for PTSD has been submitted.  
Accordingly, to this extent, the appeal is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

